DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending, of which claims 1 and 12-14 are in independent form.  Claims 1-16 are rejected under 35 U.S.C. 103.  

Response to Amendments and Arguments
The claim amendments and arguments filed on October 5, 2020 as they apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered.  On pages 11-12 of the remarks Applicant’s representative appears to argue that the Svendsen reference fails to disclose the newly amended claims limitations recited in the independent claims, specifically, …a unified music feed that includes an indication of music content played at other devices, for each item of music content provide an indication of the music player or platform used to play the item and one or more of: a location, timestamp, or user identification associated with the playback of the item of music content.  
On page 13 of the remarks, with respect to independent claim 12, Applicant’s representative appears to take the position that while the Svendsen reference discloses usage criterion such as media items played more than a threshold number of times, Svendsen does not disclose sharing of metadata such that a particular device has access to aggregated data 
The arguments presented above are consistent with, and were rearticulated in the Examiner Interview conducted on October 26, 2020.  Examiner has applied new references to address the claims as amended and Applicant’s arguments, detailed in the rejection provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. U.S. Pub. No. 2014/0059431 (hereinafter “Svendsen”) in view of Federov et al. U.S. Pub. No. 2013/0073568 (hereinafter “Federov”).
Regarding independent claim 1, Svendsen discloses:
at least one processor; at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: communicate with a plurality of electronic devices that are associated with a plurality of music players configured to play music content from a plurality of platforms or other sources, and a plurality of users, wherein each electronic device, of the plurality of electronic devices, includes a music player that enables playback of music content (Svendsen at Figure 1 provided below discloses a central server 20 comprising a request processor 32 in communication with a plurality of user devices 14-1 – 14-N, each user device comprising a media player 36-1 – 36-N.  Svendsen at Figure 11 provided below and detailed in paragraph [0250] illustrates the central server 20 includes a control system having associated memory 158, and the tunersphere function 26 being implemented in software, hardware, or a combination thereof.  Lastly, Svendsen at paragraph [0037] discloses various embodiments of user devices 14-1 through 14-N comprising a plurality of platforms and playing content from a plurality of sources, such as locally or streamed content.)

    PNG
    media_image1.png
    716
    584
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    420
    348
    media_image2.png
    Greyscale

receiving, from a particular electronic device associated with a particular user, an indication of music content being played by the music player at the particular electronic device (Svendsen in the Abstract discloses in part, “The user device comprises a communication interface adapted to provide media item information identifying the media item, and to provide location information identifying a geographic location associated with the user device at which the media item was interacted with.”)

upon receipt of the indication of the music content being played by the music player at the particular electronic device, track, in real time music content or other audio metadata associated with the music content being played at one or more of: the music player at the particular electronic device, or the particular platform or other sources providing the music content (Svendsen at paragraphs [0025] – [0026] discloses tracking of play histories of users, Svendsen at paragraph [0026] discloses in part, “More specifically, in one embodiment, the devices 14-1 through 14-N provide playback information to the playback tracking function 28 

aggregate, in real time for access at the plurality of electronic devices, additional music content or other audio metadata associated with playback of music content  at others of the plurality of electronic devices, including music content from other of the plurality of platforms or other sources which additional music content or other audio metadata is received from the one or more music players or others of the plurality of platforms or other sources (Svendsen at paragraphs [0111] – [0112] discloses in part, “In addition or alternatively, the representative information for the geographic area of interest includes information that identifies: [0112] a most liked (e.g., liked via Facebook.RTM. "like" feature or similar feature of a similar social media application or service) media item in the geographic area of interest…”  Examiner is interpreting the representative information including a most liked media item as reading on aggregating audio metadata.  Additionally, Svendsen at paragraph [0243] discloses displaying the representative information, such as the most liked media item disclosed at paragraph [0112].)
 
provide a unified music feed that includes an indication of the music content and permits sharing, by the particular electronic device, of music content or other audio metadata associated with the music content being played at the particular electronic device, to the unified music feed, and access to the aggregated music content or other audio metadata associated with the playback of the music content (Svendsen at paragraph [0007] discloses sharing community playlists, and Svendsen at paragraphs [0003], [0007] and [0071] disclose sharing of playlists.  Examiner is interpreting a playlist as reading on a music feed.  Additionally, Svendsen at paragraphs [0008] – [0009] discloses an improvement to the state of the art by providing a user a more specific playlist comprising of a plurality of user’s play histories and customizable through a plurality of collected metadata which Examiner is interpreting as reading on a unified music feed.  Svendsen at paragraph [0030] discloses a list of media recommendations Examiner is interpreting as a unified music feed.)

While Svendsen at paragraph [0030] disclosing providing a list of media recommendations, Svendsen at Figure 6F illustrates providing a location where a content item was played and Svendsen at paragraph [0041] discloses making media content recommendations while considering a friends list, Svendsen does not disclose specifying to which friend or friends each recommended item in the list is based on.  More specifically, Svendsen does not disclose:
wherein the unified music feed provides, for each item of music content displayed or otherwise provided within the unified music feed, an indication of the music player or the particular platform or other source [i.e., Examiner is interpreting other source as a social media friend] used to play the item of music content and from which the music content or other audio metadata associated with the item of music content was obtained, and one or more of: a location, timestamp, or user identification associated with playback of the item of music content. 
However, Federov at paragraph [0013] teaches in part, “…enable the social networking system to integrate any concepts and actions that can be performed by users on an external recommending music to users based on the listening habits of their connections on the social networking system…”  Additionally, Federov at Figure 7 label 714, provided below illustrates providing media recommendations and displaying which social media connection each recommendation is tied to.

    PNG
    media_image3.png
    509
    383
    media_image3.png
    Greyscale


Both the Svendsen reference and the Federov reference, in the portions cited by the Examiner, are in the field of endeavor of recommending media content items to a user based on, in part, their social media connections.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the consideration of 

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein the at least one processor and the at least one memory are further configured to initiate: determination of at least one of a user ID, location, or timestamp or such other predetermined information associated with playing of music content or other audio and the determination of a threshold information to be appended to the metadata as the content or metadata is captured (Svendsen at paragraph [0060] disclose in part, “The usage criterion may be defined such that media items played more than a threshold number of times within the one or more geographic areas of interest or more than a threshold number of times by a particular user are selected.”)

Regarding dependent claim 3, all the particulars of claims 1-2 have been addressed above.  Additionally, Svendsen discloses: 
wherein the threshold information comprises a preset period of time in which an audio file is played to indicate that a user has listened to at least a portion of the audio file (Svendsen at paragraph [0026] discloses in part, “The device 14-1 may automatically provide the playback after a threshold amount of the media item has been played, or at the completion of playback of the media item.”)

Regarding dependent claim 4, all of the particulars of claims 1-2 have been addressed above.  Additionally, Svendsen discloses:
wherein the at least one processor and the at least one memory are further configured to initiate: receiving of first event metadata together with contextualization of at least the user ID, location, or timestamp, and display thereof in a text or graphical form (Svendsen at paragraphs [0247] – [0248] relates to Figure 9 and discloses a graphical geographical location display with a media recommender [i.e., other user] along with representative information including recommended media content items.)

Regarding dependent claim 5, all of the particulars of claims 1-2 and 4 have been addressed above.  Additionally, Svendsen discloses:
wherein the first event metadata is received and stored from a number of sources selected from one or more of the following: native music players, third party players, streaming services, music video services, cloud lockers and internet radio in response to a choice by a user to play music or other audio metadata on their preferred music player (Svendsen at paragraph [0033] discloses a plurality of media players, and Svendsen at paragraph [0037] discloses the media players playing media both locally stored and streamed from a streaming service.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein a playlist or top played songs can be aggregated and displayed based on a predetermined preference associated with a particular user (Svendsen at paragraphs [0083] – [0084] discloses, “In one embodiment, the representative information for the geographic area of interest includes information that identifies: [0084] a most consumed (e.g., played) media item in the geographic area of interest”  Additionally, Svendsen at paragraph [0047] discloses in part, “As such, the request processor 32 may process the play histories of at least a subset of the other users 16-2 through 16-N to identify one or more media items that were played at locations within the one or more geographic areas of interest for the media channel by users satisfying the one or more user-based criteria. The user-based criteria may include, for example, a friends list of the user 16-1…”  Examiner is of the position that paragraph [0047] allows a user to collect play histories for a particular user.)

Regarding dependent claim 8, all the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein the music content or other audio metadata is associated with a rating received from a user (Svendsen at paragraph [0079] discloses that while the embodiments focus on user play histories, user ratings of media items may also be used with respect to graphing and aggregating of metadata).

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein the music content or other audio metadata is configured to be shared by a user on a social network or other conveyance system or network (Svendsen at paragraph [0034] 

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein the music content or other audio metadata comprises at least one of audio, video, image, book or game information (Svendsen at paragraph [0036] discloses in part, “The media items may be audio items such as songs, audio books, audio clips, or similar audio content; video items such as movies, television programs, music videos, video clips, or similar video content; or the like.”)

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein a first event metadata and a second event data comprises one or more of an event type, user identification, content identifier, content duration, content metadata, time stamp, and location of a user device (Svendsen at paragraph [0026] discloses tracking play histories of a plurality of users using a plurality of devices, the play histories comprising playback information including, “information identifying the media item, a current location of the device 14-1 which is the location at which the media item is played, and a time stamp.”)

Regarding dependent claim 15, all of the particulars of claim 1 have been addressed above.  Additionally, Svendsen discloses:
wherein the at least one processor and the at least one memory are further configured to display one or more notifications indicative of interactions with the tracked music content or other audio metadata, received at the others of the plurality of electronic devices (Svendsen at paragraph [0026] discloses tracking play histories of user gathering such information as, “information identifying the media item, a current location of the device 14-1 which is the location at which the media item is played, and a time stamp.”  Additionally, Svendsen at paragraph [0030] discloses in part, “the device 14-1 may automatically generate and send the media request to the media service 12. In response, the request processor 32 identifies one or more media items satisfying the media channel definition and provides a response to the device 14-1 of the user 16-1. In one embodiment, the response is a streaming media channel including the media items identified by the request processor 32. In another embodiment, the response is a list of media recommendations recommending the identified media items to the user 16-1.”  Examiner is of the position that the media items may be identified, in one embodiment, as tracked songs played in the same geographical region by other user’s media players as disclosed 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Svendsen in view of Federov in further view of Bachman et al. U.S. Pub. No. 2014/0075313 (hereinafter “Bachman”).
Regarding dependent claim 6, all of the particulars of claims 1-2 and 4-5 have been addressed above.  While Svendsen at paragraph [0026] discloses tracking play histories on media players and Svendsen at paragraph [0033] discloses a plurality of types of media players, more specifically, “…the user 16-1 may be associated with multiple devices 14-1 (e.g., home computer, work computer, portable media player, mobile smart phone, or the like…”  Svendsen does not explicitly disclose:
wherein the at least one processor and the at least one memory are further configured to track songs played on a iPhone native music player.
However, Bachman at paragraph [0043] teaches native music players including an iPhone, additionally, Bachman at paragraph [0049] teaches tracking songs.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of play histories on a plurality of devices including smart phones disclosed in Svendsen with the tracking of songs on an iPhone taught in Bachman to facilitate in the tracking of media across a plurality of devices.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen in view of Federov in further view of Bilinski et al. U.S. Patent No. 8,639,706 (hereinafter “Bilinski”).
Regarding independent claim 12, claim 12 is rejected under the same rationale as claim 1.  While Svendsen at paragraph [0060] discloses tracking usage criterion such as the number of times a media item was played, Svendsen does not disclose tracking or displaying the number of times a specific user has played a content item.
However, Bilinski at Column 2 Line 66 – Column 3 Line 8 teaches, “Suggested songs or playlists can also be presented to the user based on the metadata from the friend's music collection. The metadata collected from other users can include, for example, other users' personal ratings or categorization of individual songs, the play count of songs by other users, or the date a particular song was last played by other users. As used in the present specification, the play count of a particular song includes a number of times the song has been played by a particular user within a certain time period.”
Both the Svendsen reference and the Bilinski reference, in the portions cited by the Examiner are in the field of endeavor of sharing media content items metadata with “friends” and making recommendations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the providing a customizable list of content recommendations to a user based on metadata collected from other users, including social media friends as disclosed in Svendsen with the use of play counts in making recommendations as taught in Bilinski to facilitate in making content recommendations (See Bilinski at Column 2 Line 66 – Column 3 Line 8).

Regarding independent claim 13, claim 13 is rejected under the same rationale as claim 12.

Regarding independent claim 14, claim 14 is rejected under the same rationale as claim 12.

Regarding dependent claim 16, all of the particulars of claim 12 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154